IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

ANTHONY J. SELVESTER,

             Petitioner,

 v.                                                      Case No. 5D17-2402

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 6, 2017

 Petition for Belated Appeal
 A Case of Original Jurisdiction.

 Anthony J. Selvester, Wewahitchka,
 pro se.

 Pamela Jo Bondi, Attorney General
 Tallahassee, and, Kaylee D.Tatman
 Assistant Attorney General, Daytona
 Beach, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the June 29, 2016, judgments

and sentences in Case No. 2015-CF-1177, in the Circuit Court in and for Citrus County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).

      Additionally, a copy of this opinion shall be filed with the trial court and be treated

as the notice of appeal from the March 8, 2016, violation of probation judgments and
sentences in Case No. 2015-CF-284, in the Circuit Court in and for Citrus County, Florida.

See Fla. R. App. P. 9.141(c)(6)(D). Notices of appeal shall be treated separately.


      PETITION GRANTED.


TORPY, WALLIS and EISNAUGLE, JJ., concur.




                                            2